Citation Nr: 0607355	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from July 1954 to July 1971. The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

The matter was previously before the Board in July 2003, at 
that time the matter was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  To the extent practicable, that 
development has been completed. In a December 2005 SSOC, the 
AMC continued to deny the appellant's claim.  Accordingly, 
the matter was returned to the Board for further appellate 
action.  

Issues not on appeal

In addition to the claim of entitlement to service connection 
for service connection for the cause of the veteran's death, 
the appellant filed several other claims for VA benefits 
stemming from the veteran's death.  

Specifically, the appellant filed a claim of entitlement to 
burial benefits.  This was granted in June 2000.  
Accordingly, that matter is resolved and is not before the 
Board.  

Additionally, the appellant filed a claim of entitlement to 
accrued benefits.  See 38 C.F.R. § 3.500 (g)(2005).  She 
asserted that the veteran had a claim pending at the time of 
his death in March 2000.  However, a thorough review of the 
veteran's claims folder shows no such pending claim.  The 
last contact received from the veteran was made in 1993; that 
correspondence did not indicate any desire to file a 
additional claim. 

In any event, in a May 2000 rating decision the RO denied the 
appellant's claim.  The appellant filed a notice of 
disagreement and received a Statement of the Case (SOC) as to 
the issue in March 2002.  However, in the appellant's May 
2002 substantive appeal, she advised that she was appealing 
only the denial of the service connection of the veteran's 
cause of death discussed above.  The appellant did not 
therefore perfect an appeal as to the issue of her 
entitlement to accrued benefits.
The May 2000 rating decision is final, and the Board is 
without jurisdiction to consider the matter.   See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 
(2005).  

Finally, in the May 2000 rating decision the RO granted the 
appellant basic eligibility to Dependents' Educational 
Assistance and entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  Entitlement to 
DIC was granted because the veteran had been assigned a total 
disability evaluation for 10 continuous years immediately 
prior to his death.  


FINDINGS OF FACT

1.  The veteran died in March 2000 at the age of 67 due to 
acute coronary insufficiency.  Chronic obstructive pulmonary 
disease (COPD) was listed as a significant medical condition 
not directly contributing to death.  

2.  The medical evidence of record does not indicate that 
service-connected arthritis, urethral stricture, prostatitis, 
sinusitis and/or pes planus substantially or materially 
caused the veteran's death, nor did COPD.  
  
3.  The medical evidence of record does not indicate that the 
veteran's fatal heart disease was attributable his military 
service or any incident thereof.  


CONCLUSION OF LAW

A disability which was incurred as a result of the veteran's 
active military service did not cause or substantially or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310.  
Essentially, she contends that the veteran's death  was 
caused by diseases which had their inception in service.    

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The relevant law and regulations will then be 
briefly set forth. Finally, the Board will provide a factual 
background, analyze the appellant's claims and render a 
decision for each.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to this claim in the March 2002 
SOC and the December 2005 SSOC.  The Board's July 2003 remand 
served to further inform the appellant of what was required 
to establish her claims.  

Crucially, the AOJ informed the appellant of VA's duty to 
assist her in the development of this claim in a letter dated 
May l, 2001 and in an additional letter dated April 4, 2004 
whereby the appellant was advised of the provisions relating 
to the VCAA.  Specifically, the appellant was advised in the 
May 2001 and April 2004 VCAA letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records. She was 
also informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as she completed a release form 
for such.  The April 2004 letter went on to give the 
appellant a specific list of the evidence which was already 
of record.  
 
Finally, the Board notes that May 2001 letter specifically 
notified the appellant that she could submit or describe any 
additional evidence that may be relevant to her claim.   The 
letter stated that the appellant should "tell us if you know 
of additional
 . . . evidence that you would like us to consider in support 
of your claim."  The April 2004 letter advised the appellant 
that she could send any additional relevant evidence directly 
to VA.  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The appellant is obviously aware of what is required of her 
and of VA.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
available service medical records, VA treatment records and 
the veteran's death certificate.  The appellant has 
identified no additional information that should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As the veteran is deceased, an 
examination is not possible.  However, VA has obtained a 
medical opinion concerning the cause of the veteran's death.  
Such opinion and the November 2004 addendum were undertaken 
by an appropriately credentialed medical professional with 
reference to the veteran's entire claims folder.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The appellant advised in her May 2002 
substantive appeal that she did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.
Relevant law and regulations
Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including cardiovascular renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).
Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  However, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of the 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Analysis

The appellant seeks entitlement to VA death benefits.  In 
essence, she contends that the veteran's death was due to 
service-connected disabilities.   In the alternative, the 
appellant appears to contend that the disabilities listed on 
the veteran's death certificate (acute coronary insufficiency 
and COPD) should have been granted service connection, and 
therefore the veteran's cause of death should be considered 
service connected.  

For the reasons explained immediately below, the Board has 
determined that the criteria for the establishment of service 
connection of the cause of the veteran's death have not been 
met under any of the alternate theories.  

Factual background

The veteran died in March 2000 at the age of 67.  The sole 
listed cause of death was acute coronary  insufficiency.   
COPD was noted as an existing medical condition which did not 
cause death.  

At the time of his death, the veteran had been granted 
service connection for arthritis of multiple joints, urethral 
stricture, prostatitis, sinusitis and pes planus with 
exostosis.  Effective July 1974 the veteran had also been 
granted total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  

Service connection of heart disease or COPD was not in effect 
and had not been claimed by the veteran.  

Discussion

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).  For the sake of clarity, the Board will separately 
address the appellant's twin contentions, first that the 
veteran's service-connected disabilities caused his death and 
second that the coronary insufficiency and COPD referred to 
in the death certificate should have been service connected.  

(i.) The service connected disabilities

During his lifetime, the veteran had been granted service-
connection for arthritis, urethral stricture, prostatitis, 
sinusitis and pes planus.  Element (2), service-connected 
disability, is therefore is met for these conditions.  

Concerning element (3), medical nexus, there is not of record 
competent medical evidence establishing that the veteran's 
death was substantially or materially caused by any of these 
service-connected conditions.  

The only competent medical opinion of record is the April 
2003 VA medical opinion with November 2004 addendum.   In 
that opinion, the reviewing physician concluded that it was 
"not likely" that the veteran's service connected 
conditions caused the veteran's death or aided in the 
production of the veteran's death.  Moreover, the reviewing 
physician concluded that the service-connected disabilities 
"were not of such severity as to have had a material 
influence in exacerbating [the veteran's] death."  

This conclusion is supported by the opinion of the medical 
professional who filled out the veteran's death certificate.  
As noted above, none of the veteran's service-connected 
conditions were listed as a cause of death.    

There is not of record competent medical evidence to the 
contrary.  To the extent that the appellant has asserted that 
the veteran's service connected disabilities caused or 
materially contributed to his death, it is now well settled 
that as a lay person without medical training she is not 
competent to opine on medical matters such as cause of death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a 
lay person without medical training is not competent to 
comment on medical matters]

Accordingly, as there is not competent medical evidence of a 
positive nexus between the cause of the veteran's death and 
the conditions for which he had been granted service 
connection at the time of his death, element (3), medical 
nexus, has not been met.  That aspect of the claim fails on 
that basis.  

(ii) Coronary insufficiency 

In the alternative, the appellant appears to contend that 
acute coronary insufficiency and COPD, which are listed in 
the certificate of death, should be service connected.  
The Board will first discuss coronary insufficiency and then 
discuss COPD. 

The veteran's service medical records and treatment records 
for the period immediately following service are of record.  
The veteran's service medical record's indicate complaints of 
chest pain and an incidence of pericarditis.  However, no 
cardiovascular disease was diagnosed and noted as of 
discharge.  
The medical records do not demonstrate a diagnosis of 
cardiovascular disease diagnosis until a May 1982 acute 
subendocardial infarction.  There was thus no diagnosis of 
heart disease until over a decade after the veteran's 
retirement from service.  For that reason, the statutory 
presumption pertaining to cardiovascular disease is not for 
application in this case. See 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Accordingly, there has been no evidence of an in-service 
incurrence of cardiovascular disease.  As element (2) is not 
met, the claim based on the contention of direct service 
connection of cardiovascular disease fails on that basis.  

Turning to element (3), medical nexus, there is of record 
only one competent and probative medical opinion, which is 
against the appellant's claim.  The April 2003 VA medical 
opinion with November 2004 addendum.  In the April 2003 VA 
medical opinion with November 2004 addendum, the medical 
reviewer indicated that the veteran's fatal acute cardiac 
insufficiency was not related to any incident in service and 
did not have its onset in service.  Element (3) therefore is 
also not met and the claim fails on that basis as well.  

In the alternative, the appellant appears to contend that the 
veteran's cardiovascular disease developed secondary to the 
his service-connected disabilities rather than directly due 
to service.  

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  Cf. Wallin v. West, 11 Vet. App. 
509, 512 (1998).  It is undisputed that elements (1) and (2) 
have been met.  The question before the Board is whether or 
not a nexus exists between any, some or all of the veteran's 
service connected disabilities of arthritis of multiple 
joints, urethral stricture, prostatitis, sinusitis and pes 
planus with exostosis and cardiovascular disease.

There are of record two competent and probative medical 
opinions concerning the matter of a nexus between the 
veteran's service-connected disabilities and his death.  [To 
the extent that the appellant herself contends that there is 
a medical nexus, as discussed above, this is not competent 
medical evidence and cannot satisfy element (3).  See 
Espiritu, supra.]  Arguably in favor of the claim is an 
October 1974 private medical opinion which states that bouts 
of tachycardia and palpitation were "probably" secondary to 
back pain ( that is to say service-connected lumbar 
arthritis).  Weighing against the claim is April 2003 VA 
medical opinion with November 2004 addendum indicating that 
the veteran's cardiovascular disease was not related to the 
veteran's service-connected disabilities.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment. See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this case, the Board places greater weight on the recent 
opinion of the VA examiner than it does on the speculative 
October 1974 opinion of the private doctor issued twenty five 
years before the veteran's death.  

Specifically, the October 1974 opinion found only a possible 
or probable relationship between arthritis and tachycardia.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim. See Obert, supra; see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 
Moreover, and significantly in the Board's estimation, 
cardiovascular disease was not diagnosed by the physician 
during the course of his comprehensive medical examination in 
October 1974 .  Indeed, as discussed above heart disease was 
not diagnosed until May 1982, almost eight years later.  The 
Board thus places little weight of probative value on that 
statement.

The April 2003 opinion and November 2004 addendum, by 
contrast, was done after the veteran's death and was based on 
a review of his entire medical history, something that 
obviously could not have been done in 1974.  The recent 
opinion includes a thoughtful investigation about the causes 
of the veteran's death.  The examiner considered whether or 
not the veteran's fatal cardiac insufficiency was caused by 
his service-connected conditions.  The opinion was made with 
reference to the veteran's complete record, including the 
results of the October 1974 examination and report discussed 
above.  Based upon a thorough review of the evidence of 
record, the examiner found no relationship between the 
veteran's service-connected disabilities, including 
arthritis, and the fatal cardiovascular disease. The Board 
places far greater weight on the recent and thorough opinion 
than it does in the isolate finding of tachycardia caused by 
arthritis in 1974, many years before the veteran's death.  

Therefore, with respect to cardiovascular disease, element 
(3) is not met.  That is, the medical evidence does not 
indicate that the veteran's cardiovascular disease  developed 
secondary to a service-connected disability.  The claim fails 
on that basis as well.  

Accordingly, as the medical evidence does not provide a basis 
for finding that the veteran's cardiovascular disease was 
related to service or developed secondary to a service-
connected disability, the cause of the veteran's death does 
not meet the criteria for service-connection of the cause of 
death and the benefit sought on appeal is denied.  

(iii.) COPD 

With respect to COPD, the April 2003 medical opinion included 
a determination that the veteran's COPD was incurred during 
service.  Therefore, element (2), in-service incurrence of 
disease, has been met as to COPD.  
 
With respect to medical nexus, both the April 2003 VA medical 
opinion with November 2004 addendum and the death certificate 
indicated that although COPD was present, it did not 
materially or substantially contribute to the veteran's 
death.  There is no competent and probative medical evidence 
to the contrary.  

Therefore, although there is of record medical evidence which 
serves to link COPD with the veteran's military service, 
satisfying element (2), element (3) is not met and that past 
of the appellant's claim as to COPD fails on that basis.  

Conclusion

Based upon its review of the evidence of record, the Board 
finds that the evidence demonstrates that the veteran's death 
was not caused by a service-connected disability, to include 
COPD.  The Board further finds that the medically identified 
cause of the veteran's death, acute coronary insufficiency, 
was not related to his military service.  The benefit sought 
on appeal is denied.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


